            Case 3:20-cv-08182-DWL Document 1 Filed 07/22/20 Page 1 of 8




     Kevin Garrison SB# 011860                       Raymond A Hanna SB# 014182
 1
     Stephen J. Martin SB#033962                     1570 Plaza West Drive
 2   GARRISON LAW FIRM                               Prescott, AZ 86303
     7972 W. Thunderbird Road, Suite 107             Telephone: (928) 388-5397
 3
     Peoria, AZ 85381                                Email: rayhanna.law@gmail.com
 4   Telephone: (623) 915-1100                       Attorney for Plaintiff
     Fax: (623) 435-8676
 5   Attorneys for Plaintiff
 6   kevin@garrisonlawfirm.com
     steve@garrisonlawfirm.com
 7
 8                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ARIZONA
 9
     CLEMENTINE THOMAS surviving daughter of        )         NO:
10
     VERONICA K. STEVENS, deceased; individually and)
11   on behalf of all other statutory beneficiaries )
                                                    )
12                       Plaintiffs,                )         COMPLAINT
13                                                  )         AND DEMAND
                             -vs-                   )         FOR BENCH
14                                                  )         TRIAL
15   UNITED STATES OF AMERICA;                      )
     WHITE MOUNTAIN APACHE TRIBE;                   )
16   WHITE MOUNTAIN APACHE TRIBE PATIENT )
     TRANSPORTATION SERVICES;                       )
17
     DENNY PARKER and MAZIE PARKER                  )
18                                                  )
                          Defendants                )
19
20         Plaintiff for her Complaint against the Defendants alleges as follows:

21   1.    Plaintiff Clementine Thomas is a resident of Navajo County, Arizona.
22
     2.    Plaintiff Clementine Thomas is the surviving daughter of Veronica K. Stevens, deceased.
23
     Veronica K. Stevens was 75 years old at the time of her death. Pursuant to Arizona Wrongful
24
25   Death Statues ARS 12-612 Plaintiff Clementine Thomas is a proper person to maintain the
                                                                                                1
26
27
             Case 3:20-cv-08182-DWL Document 1 Filed 07/22/20 Page 2 of 8




     action for the death of her mother. Plaintiff Clementine Thomas brings this action for herself
 1
 2   and on behalf of statutory beneficiaries Aaron Kaytoggy, Carmalinda Lavender, Mitzi Classay,
 3
     Trevino DePaul Stevens, Cindy Kaytoggy and Lamonica Ann Taylor, the surviving children of
 4
     Veronica K. Stevens. The claim herein is brought pursuant to the Federal Tort Claims Act
 5
 6   (“FTCA”), 28 U.S.C. Section 2671 et. seq. and 28 U.S.C. Section 1346 (b).

 7   3.     Defendant United States of America is sued for personal injuries resulting in the death
 8
     of Veronica K. Stevens, Plaintiff’s decedent, caused by the negligent or wrongful acts or
 9
     omissions of its employees. Those employees were acting within the scope of their office or
10
11   employment under circumstances where the United States, if a private person, would be liable
12   to Plaintiff in accordance with the laws of the State of Arizona. See 28 U.S.C. Section 1346
13
     (b). Upon information and belief Defendant Denny Parker was in the course and scope of his
14
15   employment and/or agency for Defendant United States at all times herein alleged, and was

16   acting pursuant to a contract for transportation services between the United States and the White
17
     Mountain Apache Tribe such that Defendant United States is vicariously liable for the
18
     negligence of Defendant Denny Parker.
19
20   4.     Plaintiff has timely and fully complied with the provisions of 28 U.S.C. Section 2675 of

21   the FTCA. Plaintiff has exhausted her claims by filing the required forms with the Defendant
22
     and having her claims denied.
23
     5.     This court has jurisdiction over this claim against the United States for money damages
24
25   pursuant to 28 U.S.C. Section 1346 (b) (1).
                                                                                                    2
26
27
            Case 3:20-cv-08182-DWL Document 1 Filed 07/22/20 Page 3 of 8




     6.    The acts or omissions giving rise to the claim occurred in the District of Arizona. Venue
 1
 2   is therefore proper under 28 U.S.C. Section 1346 (b).
 3
     7.    Defendant White Mountain Apache Tribe. The White Mountain Apache Tribe is
 4
     organized under a constitution approved by the Secretary of Interior under the Indian
 5
 6   Reorganization Act, 25 U.S. C. § 476. The Fort Apache Reservation was originally established

 7   as the White Mountain Reservation by an Executive Order signed by President Grant on
 8
     November 9, 1871. By Act of Congress of June 7, 1897, 30 Stat. 64, The White Mountain
 9
     Reservation was divided into the Fort Apache and San Carlos Reservations. The Tribe’s
10
11   Constitution (“Constitution”) was approved by the Department of Interior on June 18, 1934.
12   Upon information and belief Defendant Denny Parker was in the course and scope of his
13
     employment and/or agency for Defendant White Mountain Apache Tribe at all times herein
14
15   alleged. Upon information and belief Defendant Denny Parker was acting pursuant to a

16   transportation contract between the United States and the White Mountain Apache Tribe such
17
     that Defendant White Mountain Apache Tribe is vicariously liable for the negligence of
18
     Defendant Denny Parker.
19
20   8.    Defendant White Mountain Patient Transportation Services is a division of the White

21   Mountain Apache Tribe. White Mountain Patient Transportation Services is funded solely by
22
     the Annual Funding Agreement (“AFA”) between the United States of America, Department of
23
     Health and Human Services, Indian Health Service. The AFA is incorporated into the Indian
24
25   Self-Determination and Education Assistance Act, Public Law 93-638, a contract with the
                                                                                                  3
26
27
             Case 3:20-cv-08182-DWL Document 1 Filed 07/22/20 Page 4 of 8




     Department of Health and Human Services. Public Law 93-638 is codified at USC Sections 450
 1
 2   -450n. Pursuant to Section 314 of Public 101-512, for the purposes of civil liability, a
 3
     contracting Indian tribe is deemed to be a party of the Bureau of Indian Affairs in carrying out
 4
     the Public Law 93-638 contract. Upon information and belief Defendant Denny Parker was in
 5
 6   the course and scope of his employment and/or agency for Defendant White Mountain Patient

 7   Transportation Services at all times herein alleged. Upon information and belief Defendant
 8
     Denny Parker was acting pursuant to the transportation contract between the United States and
 9
     the White Mountain Apache Tribe such that Defendant White Mountain Patient Transportation
10
11   Services is vicariously liable for the negligence of Defendant Denny Parker.
12   9.     At all times mentioned herein Defendant United States of America was acting by and
13
     through its officers, employees, agents, and contractors, who were acting within the course and
14
15   scope of their employment, agency and authority, such that Defendant United States of America

16   is bound by, and vicariously liable for, the conduct of its employees, officers, agents and
17
     contractors.   United States of America is also directly liable for its own negligence,
18
     recklessness, and other tortious conduct in is hiring and supervision of the officers, employees,
19
20   agents, and contractors whose conduct gives rise to this action.

21   10.    At all times mentioned herein Defendant White Mountain Apache Tribe was acting by
22
     and through its officers, employees, agents, and contractors, who were acting within the course
23
     and scope of their employment, agency and authority, such that Defendant White Mountain
24
25   Apache Tribe is bound by, and vicariously liable for, the conduct of its employees, officers,
                                                                                                    4
26
27
              Case 3:20-cv-08182-DWL Document 1 Filed 07/22/20 Page 5 of 8




     agents and contractors. White Mountain Apache Tribe is also directly liable for its own
 1
 2   negligence, recklessness, and other tortious conduct in is hiring and supervision of the officers,
 3
     employees, agents, and contractors whose conduct gives rise to this action.
 4
     11.      At all times mentioned herein Defendant White Mountain Apache Tribe Patient
 5
 6   Transportation Services was acting by and through its officers, employees, agents, and

 7   contractors, who were acting within the course and scope of their employment, agency and
 8
     authority, such that Defendant White Mountain Apace Tribe Patient Transportation Services is
 9
     bound by, and vicariously liable for, the conduct of its employees, officers, agents and
10
11   contractors. White Mountain Apache Tribe Patient Transportation Services is also directly
12   liable for its own negligence, recklessness, and other tortious conduct in is hiring and
13
     supervision of the officers, employees, agents, and contractors whose conduct gives rise to this
14
15   action

16   12.      Defendants, Denny Parker and Mazie Parker are upon information and belief husband
17
     and wife and residents of Navajo County, Arizona. All acts of the Defendants Parker herein
18
     alleged were performed to benefit the Parker marital community. Upon information and belief
19
20   at all times herein alleged Defendant Denny Parker was an employee, agent or contractor of

21   Defendants United States of America, White Mountain Apache Tribe, White Mountain Apache
22
     Tribe Patient Transportation Services who was in the course and scope of his employment,
23
     agency, or fulfilling his contractual duties such that Defendants United States of America,
24
25   White Mountain Apache Tribe, White Mountain Apache Tribe Patient Transportation Services
                                                                                                     5
26
27
             Case 3:20-cv-08182-DWL Document 1 Filed 07/22/20 Page 6 of 8




     are vicariously liable for the negligence of their employee, agent or contractor Denny Parker.
 1
 2   13.    All events took place within Navajo County Arizona and each Defendant has caused an
 3
     event to occur in Navajo county out of which Plaintiff's claims arise.
 4
     14.    On August 31, 2017, Defendant Denny Parker was transporting Plaintiffs Decedent
 5
 6   Veronica K. Stevens a tribal member of the White Mountain Apache Tribe to dialysis in a van

 7   provided to Defendant Denny Parker by the White Mountain Apache Patient Transportation
 8
     Services. Plaintiff’s Decedent Veronica K. Stevens was a passenger in the van and was in a
 9
     wheelchair. Defendant Denny Parker assisted and loaded Veronica Stevens into the van.
10
11   Defendant Denny Parker was driving fast. Defendant Denny Parker drove the van in an unsafe
12   manner. Defendant Denny Parker stopped abruptly causing Victoria Stevens to be thrown from
13
     her wheelchair onto the floor of the van, causing her to be injured, and ultimately die from such
14
15   injuries.

16   15.     As a driver of a vehicle on the roads of the State of Arizona, Defendant Denny Parker
17
     owed Plaintiff’s decedent Veronica K. Stevens a duty to properly load and transport Veronica
18
     K. Stevens, to obey all traffic laws, to drive safely, to avoid stopping abruptly, and to avoid
19
20   driving in a manner which would cause injury to Plaintiff’s decedent Veronica K. Stevens.

21   16.    Defendant Denny Parker breached his duty by failing to properly load and secure
22
     Veronica K. Stevens, failing to keep a proper lookout, failing to drive safely, and failing to
23
     avoid stopping abruptly and to avoid driving in a manner that would cause injury to Veronica
24
25   K. Stevens. Defendant breached his duty causing Veronica K. Stevens to be thrown from her
                                                                                                    6
26
27
             Case 3:20-cv-08182-DWL Document 1 Filed 07/22/20 Page 7 of 8




     wheelchair to the floor of the van, causing her injuries which resulted in the death of Veronica
 1
 2   K. Stevens.
 3
     17.    As a direct and proximate cause of the crash, Veronica K. Stevens was killed. Plaintiff
 4
     Clementine Thomas and statutory beneficiaries Aaron Kaytoggy, Carmalinda Lavender, Mitzi
 5
 6   Classay, Trevino DePaul Stevens, Cindy Kaytoggy and Lamonica Ann Taylor lost their mother.

 7   18.    As a direct and proximate cause of the negligence of the Defendants, Plaintiff
 8
     Clementine Thomas and the other statutory beneficiaries have incurred funeral and burial
 9
     expenses following the death of Veronica K. Stevens. The expenses incurred are a fixed
10
11   amount and are liquidated. Plaintiff is entitled to prejudgment interest thereon.
12   19.    As a direct and proximate cause of the negligent conduct of Defendants and each of
13
     them, Veronica K. Stevens was injured and died. Plaintiff Clementine Thomas and the
14
15   surviving statutory beneficiaries have been deprived of the love, care, compassion and

16   companionship of their Mother and have suffered other wrongful death damages recognized
17
     under Arizona law, having regard to any jury finding of aggravating circumstances attending
18
     the wrongful act, neglect or default of Defendants pursuant to A.R.S. § 12-613. Clementine
19
20   Thomas requests such damages as would be fair and just with reference to the injury to Plaintiff

21   and the statutory beneficiaries resulting from the wrongful death of Veronica K. Stevens,
22
     having regard to the aggravating circumstances attending the wrongful act, neglect or default
23
     involved.
24
25
                                                                                                   7
26
27
            Case 3:20-cv-08182-DWL Document 1 Filed 07/22/20 Page 8 of 8




 1         WHEREFORE, Plaintiff prays for judgment of damages against Defendants and each of
 2   them as follows:
 3
 4         A. For the loss of love, affection, companionship, care, protection and guidance since

 5         the death of Veronica K. Stevens and in the future.
 6
           B. For the pain, grief, sorrow, anguish, stress, shock, and mental suffering already
 7
           experienced and reasonably probable to be experienced in the future.
 8
 9         C.   For the reasonable expenses of funeral and burial.
10         D.   For Plaintiffs’ costs and expenses in prosecuting this matter.
11
           E. For such further relief, orders, and injunctions as the Court deems appropriate.
12
13                               BENCH TRIAL IS REQUIRED
14         Bench Trial is required pursuant to 28 U.S.C. Section 2402.
15
16
17                              DATED this 22nd day of July, 2020.
18
19
20
                                                     By: /s/Kevin Garrison
21                                                   Kevin Garrison
                                                     Attorney for Plaintiff
22
23
                                                     By: /s/Raymond A. Hanna
24                                                   Raymond A. Hanna
25                                                   Attorney for Plaintiff
                                                                                                 8
26
27
